197 F.2d 334
LITTLEJOHNv.HIATT, Warden.
No. 14001.
United States Court of Appeals Fifth Circuit.
June 18, 1952.

No appearance entered for appellant.
J. Ellis Mundy, U. S. Atty., Harvey H. Tisinger, Asst. U. S. Atty., H. A. Stephens, Jr., Asst. U. S. Atty., Atlanta Ga. for appellee.
Before HOLMES, BORAH, and RIVES, Circuit Judges.
HOLMES, Circuit Judge.


1
After waiving indictment and entering a plea of guilty to a criminal information charging him with the violation of Section 1708, Title 18, United States Code, appellant was sentenced to imprisonment for five years. This appeal is from the denial of his petition for a writ of habeas corpus, in which petition he asserted the same grounds as had been asserted in his motion to vacate the sentence which was denied by the sentencing court.


2
The criminal information in question charged appellant with stealing from a mail box a letter containing a charge-a-plate of a value in excess of $100. Appellant contends that the charge-a-plate was, in fact, of a value less than $100, and that, under 18 U.S.C. § 1708, a sentence in excess of one year may not be imposed when the value of the thing taken is less than $100. He alleged that he has completed over one year of imprisonment, and asked that he be released from custody.


3
By his plea of guilty, appellant admitted the facts alleged in the information. Lindsay v. U. S., 10 Cir., 134 F.2d 960, 962. He cannot now avail himself of a denial of those facts in an effort to secure his release, and the order appealed from is affirmed. Affirmed.